Wood, J., (after stating the facts.) Counsel seek to have us construe section 6175, Kirby’s Digest, which provides: “No order of continuance shall take effect until the party upon whose application it was granted shall have paid or secured the payment of all costs of the action due for the term in which the continuance shall be granted.” It is unnecessary in the opinion of the court to determine in this case whether the above statute is mandatory or directory; for in either event the judgment of the court is correct and must be affirmed. We only reverse for errors in the rulings of the trial court. If it be conceded that the statute is directory merely, as contended by appellant, still the court did not abuse its discretion in imposing terms for the continuance under the facts. It was within the province of the court to impose tlie terms mentioned under a directory statute. Eltzroth v. Ryan, 91 Cal. 588; State v. Second District, 10 Mont. 456; Williams v. Dickinson, 28 Fla. 98; Lawson v. Hill, 20 N. Y. Sup. 904. Continuances are within the sound discretion of the' trial court, and such discretion will not be controlled unless it is abused. Watts v. Cohn, 40 Ark. 116; Jones v. State, 61 Ark. 88; Puckett v. State, 71 Ark. 62; St. Louis, I. M. & S. Ry. Co. v. Kilpatrick, 67 Ark. 142; Supreme Lodge Knights of Pythias v. Robbins, 70 Ark. 364. If the statute is mandatory (which we do not decide), of course the judgment was right. Affirm.